


Exhibit 10.20


THE MIDDLEBY CORPORATION

--------------------------------------------------------------------------------

1400 Toastmaster Drive, Elgin, Illinois 60120 • (847) 741-3300 • Fax (847)
741-9561






CONFIDENTIAL


THE MIDDLEBY CORPORATION
SEVERANCE AGREEMENT

The Middleby Corporation (“Middleby” or “Employer”) and David B. Baker
(“Employee”) enter into this severance agreement on this 1st day of March 2004.
In recognition of the Employee’s past and continued service to The Middleby
Corporation, Middleby agrees to provide the Employee with one year of base
salary severance and one year of normal employer provided health insurance in
the event of the Employee’s involuntary termination of employment from Middleby
for any reason other than Cause. Cause shall mean gross negligence, willful
misconduct, breach of fiduciary duty involving personal profit, substance abuse,
or commission of a felony.

This one-year base salary severance and health insurance guarantee to the
Employee will also be in effect in the event of a Change of Control of Middleby
and shall be considered a liability of the successor owner of Middleby. In the
event of a Change of Control of Middleby, Employee shall have the right at any
time within the six-month period immediately following the Change of Control to
terminate his employment by providing written notice to Middleby or its
Successor. Upon providing such notice of termination Employee shall be entitled
to receive one-year of base salary severance and one year of normal employer
provided health insurance. For purposes of this agreement a Change of Control
shall mean any twenty-five percentage point increase in the percentage of
outstanding voting securities of The Middleby Corporation hereafter held by any
person or group of persons who agree to act together for the purpose of
acquiring, holding, voting, or disposing of such voting securities as compared
to the percentage of outstanding voting securities of The Middleby Corporation
held by such person or group of persons on the date hereof.

              Example: On February 11, 2004 individual A owns 2.42% of the total
outstanding voting securities of The Middleby Corporation. Thereafter,
individual A commences a series of open market and private purchases, and on
March 1, 2004 for the first time his holdings exceed 27.42% of the outstanding
voting securities of The Middleby Corporation. A Change of Control occurs on
March 1, 2004.

In addition, if the Employee is involuntarily terminated other than for Cause by
Middleby or its Successor, incentive compensation under the Management Incentive
Plan for any year shall be deemed to have accrued as of the date of termination
if and to the extent that incentive compensation under the Management Incentive
Plan would have been payable to Employee if he had been employed on the last day
of such fiscal year and shall be (i) pro rated based on the number of days that
Employee was employed during the fiscal year and (ii) payable in the following
fiscal year, on the earlier of April 1 or at the same time as incentive
compensation under the Management Incentive Plan for such year is paid to those
employees who are still employed by Middleby or its Successor.

Parachute Payments


                (i) To the extent that any amount payable to Employee (hereunder
or otherwise) alone or together with other compensation constitutes a “parachute
payment” within the meaning of section 280G(b)(2) of the Internal Revenue Code
of 1986, as amended, (the “Code”) that would result in some or all of the
compensation owed being characterized as “excess parachute payments” (as defined
by section 280G(b)(1) of the Code), and would, therefore, be subject to an
excise tax under section 4999 of the Code (the “Excise Tax”), the Employer shall
pay to the Employee, at the time specified below, that additional amount (the
“Gross-Up Payment”) necessary to reimburse Employee for the amount of any (i)
Excise Tax, (ii) federal, state and local income and employment taxes (including
additional Excise Tax) payable with respect to the Gross-Up Payment, and (iii)
interest, penalties or additions to tax payable by the Employee with respect to
the Excise Tax or the Gross-Up Payment. For purposes of determining the amount
of the Gross-Up Payment, the Employee shall be deemed to pay federal income
taxes at the highest marginal rates of taxation applicable to individuals as are
in effect in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of the
Employee’s residence, and/or any other state or locality that may be applicable,
in the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.


--------------------------------------------------------------------------------



                (ii) The Gross-Up Payments provided for above shall be made upon
the earlier of (i) the payment to the Employee of compensation in the nature of
a parachute payment or (ii) the imposition upon the Employee or payment by the
Employee of any Excise Tax.


                (iii) If it is established pursuant to a final determination of
a court or an Internal Revenue Service proceeding that the Excise Tax is less
than the amount taken into account above, the Employee shall repay to the
Employer within thirty (30) days of Employee’s receipt of notice of such final
determination the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Employee, if such repayment results in a reduction
in Excise Tax or a federal, state and local income tax deduction). If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that the Excise Tax exceeds the amount taken into account
above (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Employer shall
make any additional Gross-Up Payment in respect of such excess within thirty
(30) days of the Employer’s receipt of notice of such final determination.


                (iv) Notwithstanding anything contained herein or in the
Management Incentive Plan to the contrary, the amount of any payments made
pursuant to this Parachute Payments Section shall be excluded from the
calculation of EBITDA under the Management Incentive Plan for purposes of
determining bonuses thereunder.


This agreement expires two years from the date first above written (the
“Expiration Date”), provided however that such expiration shall not limit or
diminish Employee’s rights hereunder which are triggered by (i) involuntary
termination of Employee’s employment prior to the Expiration Date, or (ii)
voluntary termination of Employee’s employment within the six-month period
immediately following a Change of Control if such Change of Control occurs prior
to the Expiration Date.


Agreed: /s/ David B. Baker David B. Baker, VP and CAO
               ——————————————–     For Middleby: /s/ Selim A. Bassoul Selim A.
Bassoul, President and CEO                           ————————————   


-2-

--------------------------------------------------------------------------------
